Case 4:21-cv-03826-KAW Document 5-1 Filed 06/08/21 Page 1 of 4




        Exhibit A
5/19/2021              Case 4:21-cv-03826-KAW          Document
                                         Center for Investigative        5-1
                                                                  Reporting Mail -Filed   06/08/21
                                                                                   FOIA request           Page 2 of 4
                                                                                                from Reveal/CIR



                                                                                    Alexandra Gutierrez <agutierrez@revealnews.org>



  FOIA request from Reveal/CIR
  1 message

  Michael Montgomery <mmontgomery@revealnews.org>                                           Tue, Feb 23, 2021 at 3:00 PM
  To: gaskins.kia.d@dol.gov
  Cc: Victoria Baranetsky <vbaranetsky@revealnews.org>, Alexandra Gutierrez <agutierrez@revealnews.org>



    Kia Gaskins
    Disclosure Officer
    Bureau of International Labor Affairs
    U.S. Department of Labor
    200 Constitution Avenue, N.W.
    Washington, D.C. 20210
    (202) 693-4903
    Gaskins.kia.d@dol.gov


    RE: Freedom of Information Act request
    NEWS MEDIA REQUESTER
    FEE WAIVER REQUESTED



    February 23, 2021

    Dear Ms. Gaskins,

    I am a reporter with the public radio program Reveal from The Center for Investigative Reporting. Under the
    Freedom of Information Act, 5 U.S.C. § 552 et seq., I request copies of the following documents,
    correspondence, Trip Notes, Interviews, Written Communications, or any other documents included in the
    following:

    All records possessed by the Department of Labor ILAB that discuss labor practices, treatment of workers,
    and living conditions in the Dominican Republic in lands and/or communities overseen by Central Romana
    or any of its affiliated individuals or companies from 2014-2020.

    These records may be located in the following files but are not limited to:

    All underlying records, including but not limited to notes, files, emails, trip records, field notes, spreadsheets,
    used to produce the six annual Periodic Reviews of Implementation of Recommendations in the U.S.
    Department of Labor’s Public Report of Review of Submission 2011-03 (Dominican Republic). These
    include but are not limited to any source materials that form the basis of or pertain to the following
    statements:



https://mail.google.com/mail/u/0?ik=350dae9f7a&view=pt&search=all&permthid=thread-f%3A1692528810354799265&simpl=msg-f%3A1692528810354799265   1/4
5/19/2021              Case 4:21-cv-03826-KAW          Document
                                         Center for Investigative        5-1
                                                                  Reporting Mail -Filed   06/08/21
                                                                                   FOIA request           Page 3 of 4
                                                                                                from Reveal/CIR

             “Efforts and progress, however, continue to vary widely across companies.” (Fifth Periodic Review,
            https://www.dol.gov/sites/dolgov/files/ILAB/legacy/files/Fifth%20Periodic%20Review%20of%
            20Implementation%20of%20Recommendations%20in%20DOL'
            s%20Report%20of%20Review%20of%20Submission%202011-03.pdf)
            “Efforts and progress, however, continue to vary significantly across companies.” (Sixth Periodic
            Review, (https://www.dol.gov/sites/dolgov/files/ILAB/legacy/files/Dominican%20Republic%
            20Sixth%20Periodic%20Review%20Statement%20(English).pdf)


    If some portions of the requested records are exempt from disclosure, please disclose any
    reasonably segregable non-exempt portions of the requested records. 5 U.S.C. § 552(b). If any
    portion of the requested records is exempt from disclosure, please provide an index of the withheld
    materials as required under Vaughn v. Rosen, 484 F.2d 820 (D.C. Cir. 1973), cert. denied, 415 U.S.
    977 (1972).

    FEE WAIVER REQUEST

    Please consider a fee waiver for this research/information.

    FOIA provides that the agency shall furnish requested records without or at reduced charge if
    “disclosure of the information is in the public interest because it is likely to contribute significantly to
    public understanding of the operations or activities of the government and is not primarily in the
    commercial interest of the requester.” 5 U.S.C. § 552(a)(4)(A)(iii).

    The requested materials involve matters of significant public interest. Records likely to be disclosed
    in response to this request will contribute significantly to the public’s understanding of DOL’s
    monitoring efforts. These details are not already publicly available and the records would provide a
    more thorough public understanding of the role of the sugar industry in the CAFTA/DR trade
    agreement, and of the production of sugar in the Dominican Republic. Reveal will use records
    responsive to this request in the creation of widely disseminated news stories that will inform the
    public about these matters and the operations of the government.

    NEWS MEDIA STATUS

    Requester CIR is a nonprofit media organization organized under Section 501(c)(3) of the Internal
    Revenue Code and this request is made for non-commercial purposes. As such, we request that
    any applicable fees associated with this request be waived pursuant to 5 U.S.C. § 552(a)(4)(A)(iii).
    A fee waiver in this instance would fulfill Congress’ intent in amending the FOIA. See Judicial
    Watch, Inc. v. Rossotti, 326 F.3d 1309, 1312 (D.C. Cir. 2003) (“Congress amended FOIA to ensure
    that it be liberally construed in favor of waivers for noncommercial requesters.” (quotation marks
    omitted)).

    As a news media requester, CIR asserts that it cannot be charged search or review fees.
    The organization meets the definition of a “representative of the news media” for purposes of the
    FOIA, since CIR “gathers information of potential interest to a segment of the public, uses its

https://mail.google.com/mail/u/0?ik=350dae9f7a&view=pt&search=all&permthid=thread-f%3A1692528810354799265&simpl=msg-f%3A1692528810354799265   2/4
5/19/2021           Case 4:21-cv-03826-KAW            Document
                                        Center for Investigative        5-1
                                                                 Reporting Mail -Filed   06/08/21
                                                                                  FOIA request           Page 4 of 4
                                                                                               from Reveal/CIR

    editorial skills to turn the raw materials into a distinct work, and distributes that work to an
    audience.” 5 U.S.C. § 552(a)(4)(A)(ii)(II)-(III).

    As the D.C. Circuit has held, the “representative of the news media” test is focused on the
    requestor rather than the specific FOIA request. Cause of Action v. F.T.C., 799 F.3d 1108, 1121
    (D.C. Cir. 2015). CIR satisfies this test because CIR applies its expertise and editorial skills to turn
    raw materials and information into investigative reports that are widely disseminated on its website,
    revealnews.org, radio program and podcast, and through partners such as The Associated Press.

    In the event the fee waiver is not granted, I may not be charged for the first two hours of search
    time, or for the first hundred pages of duplication. Please contact me and advise me of the cost of
    this request if processing costs exceed $100.

    I request that the processing of this request be expedited pursuant to 28 C.F.R. § 16.5(e)(1)(iv).

    In order to expedite delivery of these requested documents and in order to reduce possible fees
    incurred, I am requesting that these documents be delivered to me either digitally via email (in PDF
    format), or on a data disk via the U.S. Postal Service.

    Please email copies of responsive documents to:
    mmontgomery@revealnews.org

    Or, please mail a data disk containing copies of responsive documents to:
    Michael Montgomery
    The Center for Investigative Reporting
    1400 65th St., Suite 200
    Emeryville, CA 94608

    Should you elect, for any reason, to withhold, redact, or deny the release of any record responsive
    to this request, I request that you provide me with a specific explanation for each
    withholding/redaction, along with pertinent legal citations.

    Please confirm the receipt of this request at your earliest convenience and provide me with an
    estimate of processing time.

    Thank you,


    Michael Montgomery
    Senior Reporter-Producer
    415-699-3233 cell
    www.revealnews.org
    Follow Reveal on Twitter and Facebook




https://mail.google.com/mail/u/0?ik=350dae9f7a&view=pt&search=all&permthid=thread-f%3A1692528810354799265&simpl=msg-f%3A1692528810354799265   3/4
